t c memo united_states tax_court carl e jones and elaine y jones petitioners v commissioner of internal revenue respondent docket no filed date william e frantz and john b grattan for petitioners eric b jorgensen for respondent memorandum opinion parr judge respondent determined deficiencies in and penalties on the federal_income_tax for and of carl e jones petitioner and elaine y jones mrs jones as follows year deficiency dollar_figure big_number big_number accuracy-related_penalties sec_6662 dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions the issues for decision are whether petitioner received taxable_distributions from carl e jones development inc development of dollar_figure dollar_figure and dollar_figure in and respectively we hold petitioner received distributions from development the character and amounts of which are set out below whether petitioner had sufficient basis in development's indebtedness to him to deduct pass-through losses of dollar_figure and dollar_figure in and respectively we hold he did not whether petitioners had constructive_dividend income of dollar_figure in from either ini inc ini or spalding partners ltd spalding we hold they did not whether petitioner received constructive petitioners reported dollar_figure of taxable interest_income on their return for prior to trial petitioners conceded that the correct amount is dollar_figure petitioner reduced his shareholder loan account balance with carl e jones development inc for a payment of dollar_figure that he made in respondent concedes on brief the allowance of this payment dividends of dollar_figure dollar_figure and dollar_figure in and respectively from ini we hold petitioner received distributions from ini the character and amounts of which are set out below whether petitioners realized a dollar_figure loss from a nonbusiness_bad_debt in we hold they did not whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for and we hold they are whether mrs jones qualifies as an innocent spouse under sec_6013 for and we hold she does not some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioners resided in atlanta georgia respondent determined that for the years at issue certain computational adjustments should be made which would preclude petitioners from taking a deduction for medical and dental expenses reduce petitioners' itemized_deductions disallow petitioners' deduction for exemptions and preclude petitioners from claiming the earned_income_credit these are mathematical adjustments that the parties can make in their rule computation in addition in the notice_of_deficiency respondent disallowed petitioners' claimed loss of dollar_figure from the sale by development of certain business property and determined that petitioners had a gain of dollar_figure from that sale respondent's determination is presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 petitioners did not address this issue at trial or on brief thus petitioners have failed to meet their burden_of_proof accordingly respondent is sustained on this issue for convenience we present a general background section and combine our findings_of_fact with our opinion under each separate issue heading a petitioners general background petitioners are married and filed joint federal_income_tax returns form_1040 for and with the internal_revenue_service center in atlanta during the years at issue petitioner was a realtor a real_estate developer and an investor in real_estate he owned and operated several companies that built townhouses and expensive homes and he engaged in other real_estate development activities petitioner attended years of law school but did not pass the bar exam mrs jones is a mother and a homemaker at the time of trial petitioners had two children a daughter and a son years and years of age respectively during the years at issue mrs jones received dollar_figure each month from petitioner which she used to pay for utilities and food mrs jones has long suffered from raynaud's disease as a result of this disease she had surgery on her feet in and again in during the surgery mrs jones contracted a staph infection that complicated her medical_condition and eluded detection until petitioners separated temporarily in september of and reunited in may of the following year during the separation mrs jones received dollar_figure which she had in a bank account in her name at the time of trial b the corporations during the years at issue petitioner was the sole shareholder and president of ini a c_corporation and of towergate townhomes inc towergate and development which are both s_corporations also during this time petitioner and mrs jones were each 50-percent owners of carlsgate properties inc carlsgate an s_corporation during and petitioner was president and owner of winterchase townhomes inc winterchase a c_corporation ini ini operated as a developer of real_estate and managed a big_number square-foot building that was developed by a related c_corporation spalding ini was incorporated on date at which time it issued big_number shares of stock--500 to petitioner and to ronald cates cates when ini was incorporated petitioner and cates each owned percent of spalding spalding operated as a holder of raw land and a developer of real_estate on date petitioner and cates transferred all of their shares in ini to spalding and ini became a wholly owned subsidiary of spalding thus petitioner and cates each owned percent of spalding and spalding owned percent of the ini shares outstanding from its inception spalding filed its returns on the basis of a fiscal_year ending on september when spalding became the 100-percent owner of ini spalding and ini elected to file consolidated_returns using spalding's september fiscal_year in petitioner and cates reached an impasse as to the business direction of spalding and ini they agreed to dissolve their business relationship according to the terms set forth in the shareholders' agreement and plan_of_reorganization the agreement that they signed on date and the agreement to amend the agreement the amendment signed on date the agreement was executed to separate spalding and ini pursuant to sec_355 after the amendment was executed spalding disposed of its interest in a general_partnership that was engaged in providing parking services at an airport and transferred dollar_figure to ini as part of the division of corporate assets see ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir at the time of the separation spalding had on its books_and_records accounts in which it recorded the loans the corporation in ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir this court found that by proxies executed on date petitioner had transferred his right to vote his spalding stock to cates and spalding had irrevocably transferred its exclusive right to vote its ini stock to petitioner we held therefore that as of date spalding and ini were no longer affiliated as defined in sec_1504 and were not permitted to file a consolidated_return had made to its shareholders spalding had lent petitioner a total of dollar_figure at the time of the splitup as part of the agreement spalding transferred the loan account with the balance owed by petitioner to ini ini added the balance of the transferred account to the receivables account it maintained on its books for the loans that it had made to petitioner for the fiscal_year ending date after the separation petitioner became the president and sole shareholder of ini and cates became the sole shareholder of spalding development development was primarily engaged in building single-family homes development was incorporated as a c_corporation in elected to be an s_corporation in and ceased doing business in for the years at issue development had a taxable_year ending september development was owned entirely by petitioner who was also its president carlsgate carlsgate was the marketing arm for the properties built by development carlsgate was incorporated in elected s_corporation status in and filed its final return in petitioner was the president of carlsgate from its inception towergate towergate was a project of approximately townhouses built in the mid-1980's that sold for prices ranging from dollar_figure to dollar_figure towergate was incorporated in and elected s_corporation status in during its taxable years ended date through petitioner was president and sole stockholder of towergate winterchase winterchase townhomes was a 40-unit townhouse project in which only units were completed winterchase was incorporated in and was liquidated on or about date during its taxable years ended date and petitioner was president and sole stockholder of winterchase c the accountants petitioner employed an in-house bookkeeper sawat lavantucksin lavantucksin to maintain his personal books and his corporations' books under the direction of petitioner lavantucksin prepared the records of the cash transactions and the monthly bank statements and made the journal entries recording the amounts the corporations lent to petitioner the amounts petitioner repaid to the corporations petitioner's alleged assumptions of the corporations' indebtedness the transfers of the indebtedness between the corporations and the transfers between the corporations and petitioner lavantucksin did not testify at the trial petitioner employed a certified_public_accountant donald l ricks ricks to prepare his personal and corporate returns ricks or his employee william morrisett morrisett checked the entries that were made by lavantucksin on the corporate books for consistency against the entries that were made by lavantucksin on petitioner's personal books the accountants then prepared the returns by using the journal entries neither morrisett nor ricks verified lavantucksin's entries by examining the corporate minutes bank statements canceled checks or other external sources d transfers by journal entries petitioner transferred debt between himself and his corporations in two general circumstances in one circumstance petitioner was indebted to one of his corporations and the corporation was going out of business in this circumstance petitioner used journal entries to transfer his indebtedness from the corporation that was going out of business to another of his corporations for instance petitioner made withdrawals from winterchase that were recorded on its books as loans on date when winterchase was going out of business petitioner's accountants transferred petitioner's dollar_figure of indebtedness from winterchase to development by making journal entries on each of the corporation's books in another circumstance one of petitioner's corporations was indebted to another of his corporations and the debtor- corporation was going out of business in this circumstance petitioner assumed the latter corporation's indebtedness to the other corporation for instance in late development was going out of business and was indebted to ini for dollar_figure the accountants transferred the dollar_figure of indebtedness to petitioner by journal entries such that after the transfer development was no longer indebted to ini petitioner's indebtedness to ini was increased by dollar_figure and petitioner's indebtedness to development was reduced by dollar_figure similarly development owed carlsgate dollar_figure at about the time that carlsgate was going out of business and petitioner was indebted to development on date petitioner assumed development's debt to carlsgate by making journal entries after the journal entries development was no longer indebted to carlsgate petitioner owed carlsgate dollar_figure and his indebtedness to development was reduced by that same amount on that same day petitioner incorrectly paid dollar_figure of the amount he owed carlsgate by making creative journal entries that offset the accumulated_adjustments_account aaa against the loan balance on date in anticipation of carlsgate's imminent demise petitioner transferred dollar_figure of the amount he owed carlsgate to ini by making journal entries that is after the journal entries his indebtedness to carlsgate was reduced by petitioner first reduced the loan balance by offsetting dollar_figure against the aaa but then reduced that offset by dollar_figure to agree with his amended schedule_k-1 form_1120s thus the net offset was dollar_figure dollar_figure and his indebtedness to ini was increased by that same amount when carlsgate went out of business in petitioners each reported one-half of the remaining loan balance dollar_figure total dollar_figure as long-term_capital_gain income from the exchange of their stock through a series of similar assumptions and transfers executed by journal entries on date petitioner was indebted to ini his sole remaining corporation for dollar_figure issue whether petitioner's withdrawals from development in and were taxable_distributions respondent determined that development made distributions to petitioner that exceeded his stock basis by dollar_figure dollar_figure and dollar_figure for and respectively in addition respondent determined that in petitioner received dollar_figure of dividends that development distributed from its c_corporation accumulated_earnings_and_profits petitioner asserts that with respect to all of the years at issue the withdrawals were loans that development made to him on date development had dollar_figure of accumulated_earnings_and_profits on its books_and_records that it earned when it was a c_corporation according to the loan summary prepared by petitioner's accountants the beginning balance in development's loans to shareholder account was dollar_figure respondent determined that during the reported increases debits to the loan account totaled dollar_figure the account was increased for such diverse items as cash withdrawals of dollar_figure that were recorded as loans development's assumption of petitioner's dollar_figure of indebtedness to winterchase and dollar_figure of capitalized_interest petitioner also recorded items that decreased the account credits petitioner had credited the account for among other items dollar_figure of cash that petitioner paid into the company the reclassification of dollar_figure of the loans as petitioner's salary and petitioner's assumption of development's indebtedness respondent disallowed dollar_figure of these credit items and allowed credits totaling dollar_figure which respondent applied to reduce the beginning balance of the loan account not to offset the increases recorded during respondent determined that the alleged shareholder loans were not bona_fide but actually were disguised distributions accordingly respondent reduced the loan account balance for dollar_figure of capitalized_interest and increased petitioners' gross_income for dollar_figure the amount of the disguised distributions development paid on petitioner's behalf this amount includes political contributions of dollar_figure that development charged petitioner interest on the alleged loans and when petitioner did not pay the interest due development capitalized it by debiting the loan account for the unpaid amount of the dollar_figure respondent determined that dollar_figure was a dividend paid from the c_corporation accumulated_earnings_and_profits dollar_figure was a nontaxable return of petitioner's stock basis and the dollar_figure balance was capital_gain income respondent adjusted the balance of the loan account to reflect the determinations that is respondent recalculated the balance to reflect the repayments of the prior year's loans but did not increase the balance for the alleged loans made to petitioner during the current_year nor reduce it for petitioner's alleged assumption of development's debts the ending loan account balance calculated by respondent was dollar_figure the balance on development's records was dollar_figure thus the ending loan balance calculated by respondent was less than the balance on development's books_and_records finally respondent adjusted development's aaa to restore the correct balance dollar_figure as reported on development's amended_return respondent allowed dollar_figure of the debits increases that were recorded in the account during and disallowed dollar_figure respondent allowed dollar_figure of the credits decreases that were recorded in the account and disallowed dollar_figure among the disallowed amounts were dollar_figure of credits recorded for petitioner's alleged assumption of development's this amount is the sum of petitioner's cash withdrawals and his indebtedness to winterchase indebtedness dollar_figure that development owed to ini and dollar_figure that it owed to towergate respondent also disallowed a dollar_figure credit recorded for petitioner's payment of development's indebtedness that petitioner did not substantiate8 and disallowed credits totaling dollar_figure that were for petitioner's unverified deposits in the corporate account respondent determined that development distributed dollar_figure to petitioner and that he paid a total of dollar_figure into the corporation respondent applied the amounts paid to the corporation first to the beginning loan balance which according to respondent's calculations was dollar_figure and the remainder as an offset to the current_year withdrawals for a net distribution of dollar_figure respondent determined that the distributions made to petitioner in had exhausted development's accumulated_earnings_and_profits and also consumed petitioner's stock basis thus respondent adjusted petitioners' income for capital_gains in the amount of the net distribution made by development in dollar_figure petitioner asserts inter alia that he assumed development's indebtedness as represented in the loan account summary at trial petitioner introduced a copy of a check signed by mrs jones made to cobb commercial bank for dollar_figure respondent concedes on brief that the amount of the check will be allowed as a credit for see supra note -15- respondent determined that in petitioner withdrew dollar_figure all of which had been recorded as increases to the loan account and that he paid dollar_figure to the corporation thus respondent increased petitioners' income for capital_gains in the amount of the net distribution dollar_figure in making the determination respondent disallowed decreases to the loan account for unverified payments totaling dollar_figure that petitioner asserts he made on behalf of development petitioner asserts that the withdrawals he made in and were loans however during the years at issue he never executed any promissory notes in favor of development for the funds he withdrew furthermore although the corporation charged him interest on the withdrawn amounts petitioner never actually paid any interest the unpaid interest was capitalized to the loan account balance development never placed a limit on the amounts petitioner could withdraw nor specified a repayment schedule for the withdrawals finally the withdrawals were not secured or collateralized distributions versus loans we must determine whether petitioner's withdrawals were bona_fide loans as petitioner contends or disguised of the amounts recorded as an increase in the loan account dollar_figure was for the transfer of a facsimile machine to petitioner distributions taxable as provided under sec_1368 as respondent contendsdollar_figure the burden_of_proof is on petitioners to show that the amounts at issue were bona_fide loans and not taxable_distributions rule a 290_us_111 we also note that we have always examined transactions between closely held corporations and their shareholders with special scrutiny 56_tc_1324 affd without published opinion sub nom jiminez v commissioner 496_f2d_876 5th cir a transfer of money is a loan for federal_income_tax purposes if at the time the funds were transferred the transferee unconditionally intended to repay the money and the transferor unconditionally intended to secure repayment 88_tc_604 affd without sec_1368 provides in the case of an s_corporation which has accumulated_earnings_and_profits that the portion of any distribution_of_property which is made with respect to its stock and which does not exceed the aaa shall not be included in gross_income to the extent that it does not exceed the basis of the stock sec_1368 a b c if the amount of the distribution exceeds the basis of the stock it shall be treated as gain from the sale_or_exchange of property sec_1368 the portion of the distribution that remains after depletion of the aaa shall be treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of the s_corporation sec_1368 the portion of the distribution that remains after depletion of the aaa and depletion of the accumulated_earnings_and_profits shall not be included in gross_income to the extent that it does not exceed the remaining adjusted_basis of stock if the amount of the distribution exceeds the basis of the stock such excess shall be treated as gain from the sale_or_exchange of property sec_1368 b published opinion 855_f2d_855 8th cir 61_tc_367 see also 52_tc_255 affd 422_f2d_198 5th cir 36_tc_395 thus for petitioners to exclude the amounts received from development petitioners must prove that at the time of each withdrawal petitioner unconditionally intended to repay the amounts received and the corporation unconditionally intended to require payment rule a haag v commissioner supra pincite 56_tc_556 affd without published opinion 474_f2d_1338 3d cir although petitioner asserts that the withdrawals were loans a mere declaration by a shareholder that he intended a withdrawal to constitute a loan is insufficient if the transaction fails to exhibit more reliable indicia of debt 627_f2d_1032 10th cir affg tcmemo_1978_306 505_f2d_873 5th cir dollar_figure whether shareholder withdrawals are bona_fide loans is a question of fact the answer to which must be based upon a consideration and evaluation of all surrounding circumstances alterman foods inc v united_states supra pincite courts have in 661_f2d_1206 11th cir en_banc the court_of_appeals for the eleventh circuit adopted as binding precedent all of the decisions of the former court_of_appeals for the fifth circuit handed down prior to the close of business on date considered the following factors in deciding whether distributions from a c_corporation to a shareholder are loans the extent to which the shareholder controls the corporation the earnings and dividend history of the corporation the magnitude of the withdrawals and whether a ceiling existed to limit the amount the corporation advanced how the parties recorded the withdrawals on their books_and_records whether the parties executed notes whether interest was paid_or_accrued whether security was given for the loan whether there was a set maturity_date whether the corporation ever undertook to force repayment whether the shareholder was in a position to repay the withdrawals and whether there was any indication the shareholder attempted to repay withdrawals id pincite n due to the factual nature of such inquiries the above factors are not exclusive and no one factor is determinative although these factors traditionally have been used in deciding whether distributions to a shareholder of a c_corporation are loans or dividends with the exception of the second factor the factors are equally applicable to decide in general the earnings_and_profits of a c_corporation are not taxed to its shareholders until the shareholders receive a dividend sec_301 sec_316 therefore in deciding whether a distribution from a c_corporation to a shareholder is a loan or a dividend a corporate history of not declaring and paying dividends in spite of the existence of substantial earnings_and_profits weighs on the side of a constructive_dividend although an s_corporation is subject_to the earnings_and_profits concept continued whether withdrawals by a shareholder of an s_corporation are loans or distributions that must be included in gross_income accordingly with the foregoing factors in mind we turn to the facts and circumstances surrounding the withdrawals at issue to determine whether at the time of each withdrawal petitioner entered into a bona_fide creditor-debtor relationship with development petitioner was the president and owner of development from the time of its incorporation in until its termination in petitioner had complete control of development and the authority to make decisions as to the timing amount and use of the funds he withdrew petitioner did not execute any notes to evidence the loans nor provide any security for the withdrawn amounts furthermore the withdrawn amounts were provided without any date for repayment and development made no demands for repayment continued sec_1371 s_corporations generally do not produce any current_earnings_and_profits sec_1371 furthermore sec_1366 provides in general that the gross_income of an s_corporation is included pro_rata in the gross_income of its shareholders and sec_1367 provides the general_rule that the basis of each shareholder's stock is increased by the items of s_corporation income included in the shareholder's income since an s corporation's income is allocated to its shareholders when realized by the corporation regardless of whether it is actually distributed to the shareholders the second factor under 505_f2d_873 5th cir which considers earnings_and_profits and dividend history is not generally applicable to s_corporations petitioner made more than withdrawals in more than withdrawals in and in the first month of dollar_figure the amounts withdrawn ranged from dollar_figure to dollar_figure in dollar_figure to dollar_figure in and dollar_figure to dollar_figure in the first month of it is clear from the number of withdrawals the wide range of the amounts withdrawn and the uses of the withdrawn amounts that petitioner used the corporation as his personal pocketbook from which he could extract funds at will and to which he could deposit funds at his convenience moreover if there was a ceiling on the amounts that petitioner could withdraw he did not reach it before development ceased doing business in development recorded the withdrawals on its books_and_records as loans to petitioner while this factor does weigh in favor of finding the amounts withdrawn were loans this factor is not determinative without further evidence substantiating the existence of bona_fide loans 25_tc_387 development is limited to the first month in the evidence submitted of petitioner's withdrawals from the explanation on development's books for the dollar_figure increase is corporation's assumption of stockholder's liability to winterchase townhomes inc the explanation for the dollar_figure withdrawal recorded on development's records is transfer of winterchase lots to elaine jones net of liabilities assumed although the transfer of property was to mrs jones the amount of the transfer was recorded as an increase debit to the loan account development accrued interest at the rate of percent on the withdrawn amounts and increased the loan balance for the amount of the unpaid interest the accrued interest was reported as s_corporation income by petitioners on their returns although petitioners' inclusion of the interest_income on their returns is a factor that weighs in favor of finding that interest was charged the fact that no interest actually was paid is a fact that weighs against finding that the withdrawals are loans the tax savings that would result by reporting the distributions as loans and then reporting the interest that accrued on the distributions as income are obvious reporting the interest accrued on the loans as income was a relatively painless way for petitioners to give the withdrawals the protective coloration of loans development credited the loan account for petitioner's repayments petitioner contends that his repayments demonstrate his intention to repay the amounts withdrawn usually a shareholder's repayments are strong evidence that a withdrawal was a loan the repayments however must be bona_fide crowley v commissioner tcmemo_1990_636 affd 962_f2d_1077 1st cir petitioner's purported repayments were made in the form of debt assumptions and reclassification of loans as salary which petitioner applied against the outstanding loan balance petitioner alleged that he assumed much of the debt that development owed to petitioner's other wholly owned corporations these assumptions without actual payments are merely bookkeeping entries designed to give the illusion of repayments moreover with regard to the loan amounts that were reclassified as salary we are mindful that petitioner had the authority to determine the size of his salary petitioner's use of his salary to credit his loan account was simply a bookkeeping entry designed to give his withdrawals the color of loans id on the basis of our examination of the entire record we find that petitioner has not established that he entered into a bona_fide creditor-debtor relationship with development at the times of the withdrawals at issue petitioner simply used the corporation as his own personal pocketbook depositing and withdrawing funds at will petitioner argues on brief that if this court should find that the withdrawals are not bona_fide loans then the amount of the distributions subject_to tax is the net amount by which the distributions over the years at issue exceed the total amount of the repayments made over the same time period petitioners cite epps v commissioner tcmemo_1995_297 and stovall v commissioner tcmemo_1983_450 affd 762_f2d_891 11th cir as authority for combining the years at issue and taxing the net amount petitioners' reliance on epps and stovall as authority for the method of calculating the amount of the annual distributions is well placed however petitioners' interpretation of the holdings in these cases is erroneous federal_income_tax is computed on the basis of an annual accounting sec_441 282_us_359 consistent with annual accounting epps and stovall hold that the distributed_amount is the net amount distributed each year not the net amount distributed over multiple years see also 33_tc_1093 repayment in later year had no effect on the taxpayer's control_over the funds in year at issue affd 295_f2d_503 6th cir thus the amount distributed by development to petitioner is the excess of the total amount he withdrew during each year less the amount he paid to the corporation during the same yeardollar_figure accordingly we find that in and the amount that petitioner paid to the corporation in any year in excess of the amount that he withdrew in that year is a contribution_to_capital and the amount that he withdrew in any year in excess of the amount that he repaid in that year is taxable to petitioner in accordance with sec_1368 a rule calculation made in consistent with this calculation the amount_paid to the corporation in excess of the amount withdrawn in any year is a contribution_to_capital see stovall v commissioner tcmemo_1983_450 affd 762_f2d_891 11th cir accordance with this holding will be necessary to determine the net amounts of the distributions finally in development went out of business we have decided that petitioner's withdrawals were disguised distributions not loans and that petitioner's payments in excess of withdrawals if any actually were contributions to capital therefore at the time of the corporate dissolution in the ending balance in the loan account was the same as the beginning balance in dollar_figure plus accrued interest on this amount accordingly we find that upon dissolution petitioner received a distribution in the amount of that indebtedness see sec_1_301-1 income_tax regs assumption of development's indebtedness to ini respondent determined that petitioner did not assume development's indebtedness to ini in petitioner asserts that he validly assumed development's indebtedness to ini in such that development owed petitioner dollar_figure and petitioner owed ini the same amountdollar_figure morrisett testified that ricks and he made journal entries transferring development's indebtedness to petitioner because in determining petitioners' deficiencies for and respondent disallowed all of the debt transfers and assumptions whether transferred between corporations or between petitioner and a corporation petitioner asserts that all of the transfers and assumptions are valid our analysis and conclusion regarding the transfer of the dollar_figure is equally applicable to the other debt transfers and assumptions disallowed by respondent development was going out of business and petitioner was the common factor among the corporations the question before us is whether petitioner actually assumed development's indebtedness to ini if petitioner actually assumed development's indebtedness to ini a debtor- creditor relationship would have been created between petitioner and ini therefore we think that the factors for determining whether a transfer of money between related parties creates a debtor-creditor relationship are the same factors to use in deciding whether petitioner actually assumed development's indebtedness to ini a transfer of money is a loan for federal_income_tax purposes if at the time the funds were transferred the transferee unconditionally intended to repay the money and the transferor unconditionally intended to secure repayment see supra p thus for this court to find that petitioner and ini entered into a valid debtor-creditor relationship petitioner must prove that at the time of the alleged assumption he unconditionally intended to repay dollar_figure to ini and that ini intended to unconditionally secure repayment of that amount rule a welch v helvering u s pincite the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax is consistent with a loan see 318_f2d_611 9th cir 98_tc_594 affd 3_f3d_591 2d cir 63_tc_321 48_tc_165 18_tc_780 affd 205_f2d_353 2d cir the factors are not exclusive and no one factor controls rather our evaluation of the various factors provides us with an evidential basis upon which we make our ultimate factual determination of whether a bona_fide indebtedness existed see litton bus sys inc v commissioner t c pincite with those factors in mind we turn to the facts and circumstances surrounding the transfer of indebtedness at issue to determine whether at the time of the alleged assumption petitioner entered into a bona_fide debtor-creditor relationship with ini promissory note or other evidence_of_indebtedness petitioner never signed any promissory note with respect to the debt assumptions at issue while it is true that petitioner never executed a note or other singular debt_instrument we do not consider the absence of such an instrument a significant factor in this particular case it is quite clear that a valid debt may exist between parties even where no formal debt_instrument exists id this is particularly true in the case of related parties since formal debt paraphernalia of this type between a shareholder and his wholly owned corporation are not necessary to insure repayment as the case may be between unrelated entities id pincite however petitioner did not introduce any other evidence eg corporate minutes to substantiate his assertion that he assumed his corporations's indebtedness or that ini substituted him for development as the debtor we consider this to be a significant factor that weighs against petitioner interest petitioner allegedly assumed development's indebtedness to ini in two transactions both of which were recorded by adjusting journal entries on date the first amount recorded was dollar_figure and the second amount was dollar_figure neither entry provides any indication that the assumed debt was to bear interestdollar_figure nor is there any evidence that interest was paid_or_accrued on the indebtedness at issue security or collateral for the transfers there is no evidence that petitioner provided or was even requested to provide any security or collateral for the loans fixed maturity_date for repayment there was no fixed date for repayment of the assumed debt demand for repayment although ini's records show that petitioner's indebtedness to ini was substantial and that ini reported losses and no gross_receipts or sales on its returns filed for and it apparently made no demand on its largest debtor for payment actual repayments petitioner offered no evidence eg canceled checks bank statements etc of actual repayment ability to repay petitioners reported adjusted_gross_income of dollar_figure and dollar_figure in and respectively and negative taxable_income in both years petitioner reported that the balance of the journal entries merely state that the entries reclassify amount due from carl e jones development pincite-90 per w p and reclassify the remaining amount due from carl e jones development pincite-90 in petitioner's indebtedness to ini was reported on schedule l of ini's return form_1120 as dollar_figure in as dollar_figure and in as dollar_figure the loan account was therefore dollar_figure percent dollar_figure percent and dollar_figure percent of ini's total assets in and respectively the loan account on date before the addition of the amount at issue was dollar_figure the record does not establish that petitioners' income was sufficient to cover all of their personal living_expenses and also to permit them to accumulate sufficient assets to repay the transferred amount rather the ever-increasing reported loan balance is an indication that petitioners' annual income was not sufficient to allow them to maintain their lifestyle and repay their obligations therefore petitioners have not shown that there was a reasonable expectation that they could have repaid the loan from their annual income notwithstanding petitioners' insufficient income as a source of repayment a review of petitioners' tax returns for the years at issue indicates that they owned substantial rental property which could have been used to repay the amount at issue there is no indication in the record however that the corporation would or could have required petitioners to sell or mortgage those assets for that purpose on the record before us petitioner has failed to establish that he reasonably believed that he would be able to repay the amount at issue on demand records of assumption the only records relating to the assumption at issue are the journal entries reporting the assumption for federal tax purposes ini reported the increased amount of the shareholder loan account on its returns for the years at issue on the basis of our examination of the entire record we find that petitioner has not established that he entered into a bona_fide creditor-debtor relationship with ini at the time of the transactions at issue we therefore sustain respondent's determinations on this issue issue whether petitioner had sufficient basis in development's indebtedness to him to deduct pass-through losses of dollar_figure and dollar_figure in and development was indebted to the carl e jones trust no the trust for dollar_figure petitioner assumed development's indebtedness to the trust by making a journal entry that transferred the liability to him petitioner paid the indebtedness by making journal entries offsetting the annuity payments owed him by the trust against the amount he owed the trust petitioners reported the annuity income on their joint tax returns for and however petitioner did not issue any checks to the trust or provide any credible_evidence to verify that he actually made payments to the trust development was indebted to carlsgate for dollar_figure petitioner assumed this indebtedness by making a journal entry that transferred the liability to him petitioner paid this amount by decreasing the balance of the account development maintained for recording the amounts petitioner owed development at the end of development's fiscal_year ricks and morrisett made journal entries in development's books that purported to transfer dollar_figure of development's indebtedness to ini to petitioner on schedule l of its and u s income_tax return for an s_corporation form_1120s development reported that the ending balance and the beginning balance in the account it maintained for loans that it received from petitioner was dollar_figure development incurred losses of dollar_figure dollar_figure and dollar_figure in and respectively petitioners deducted these losses on their and returns respondent determined that the balance in development's account for loans that it received from its shareholders was not the result of an actual economic outlay rather the reported amount was the cumulative result in of petitioner's alleged assumptions of development's indebtedness to petitioner's other wholly owned corporations accordingly respondent determined that petitioner did not have sufficient basis in development to deduct the pass-through losses in and dollar_figure specifically the losses respondent did not determine that development did not incur respondent determined that petitioner's basis in his stock was consumed by prior year distributions and that development was not indebted to petitioner see supra issue for our holding on the prior year's distributions petitioner asserts that in he assumed development's indebtedness to carlsgate and the carl e jones trust no in the amounts of dollar_figure and dollar_figure respectively and that in he assumed development's indebtedness to ini in the amount of dollar_figure petitioner contends that his assumption of development's indebtedness provided him a basis for taking the losses but that he had sufficient basis in his stock to deduct the losses without considering his basis in any indebtedness of development to himdollar_figure a shareholder in an s_corporation is required to decrease the basis in his s_corporation stock but not below zero by among other items the shareholder's pro_rata share of the s corporation's losses and deductions sec_1367 and c sec_1368 provides that the adjustments to the shareholder's basis in his stock required by subsections b and whether petitioner had sufficient basis in his stock in and to deduct the losses without considering his basis in development's indebtedness to him is a question of fact the record in this case is not sufficient for this court to compute the basis petitioner had in his development stock in and that basis must be ascertained by the parties in the rule computation thus we limit our finding on this issue to whether petitioner had a basis in development's indebtedness to him c of sec_1368 for distributions of property to the shareholder shall be applied by taking into account the adjustments to the basis of the shareholder's stock described in sec_1367 thus the adjustments to the shareholder's basis in his stock for the losses and deductions of the s_corporation must be made before the adjustments required for distributions if a shareholder's basis in his stock is reduced to zero by the shareholder's pro_rata share of the s corporation's losses and deductions sec_1367 requires that the amount of the losses and deductions that exceed the shareholder's basis in his stock be applied to reduce but not below zero the shareholder's basis in any indebtedness of the s_corporation to the shareholder sec_1367 the aggregate amount of the losses and deductions taken into account in determining the tax of a shareholder for any taxable_year however shall not exceed the sum of the adjusted_basis of the shareholder's stock in the s_corporation and the adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 thus petitioner's basis in his development stock would be reduced first for the losses and deductions but not below zero and if the losses and deductions exceeded his stock basis the excess would then reduce petitioner's basis in development's indebtedness to him but not below zero the adjustments to petitioner's basis in his stock required in each year by sec_1368 for distributions of property made to him must be taken into account after the adjustments required by sec_1367 for the losses and deductions economic outlay respondent argues that actual economic outlay is required before a shareholder in an s_corporation may increase his basis in the corporation for the corporation's indebtedness to the shareholder that in this case petitioner merely made paper changes in the indebtedness between his corporations and himself that petitioner failed to show he actually paid out moneys on behalf of development and that shifting of journal entries did not leave petitioner in a materially poorer situation we agree with respondent in 63_tc_468 affd 535_f2d_309 5th cir we faced a similar question in that case the taxpayers husband and wife were the sole shareholders of two corporations operating cafeterias specializing in barbecue one of the corporations albuquerque made an election to be treated as an s_corporation the other corporation lubbock was a c_corporation and was very profitable lubbock made a series of loans to albuquerque in return for demand notes bearing 6-percent interest in order to increase their basis to be able to absorb the s corporation's losses lubbock surrendered the demand notes it was holding the taxpayers substituted a personal note to replace it and the s_corporation issued a demand note for the same amount to the taxpayers the net effect was that after the paper transactions the taxpayers owed lubbock for the loan it had originally made to the s_corporation and the s_corporation owed money to the taxpayers before the transactions the s_corporation had never made any payments of principal or interest on the loans sometime later the s_corporation paid all of the interest owing to lubbock the taxpayers also made an interest payment a year later the s_corporation made another interest payment to lubbock approximately a year after that the taxpayers made another payment for interest and ultimately paid off the loan in holding that the transaction did not serve to increase the taxpayers' basis in the s_corporation both the tax_court and the court_of_appeals for the fifth circuit analogized the transaction to a loan guaranty furthermore in affirming the tax_court decision the court_of_appeals stated in the transaction at issue in this case the taxpayers in merely exchanged demand notes between themselves and their wholly owned corporations they advanced no funds to either lubbock or albuquerque neither at the time of the transaction nor at any other time prior to or during was it clear that the taxpayers would ever make a demand upon themselves through lubbock for payment of their note hence as in the guaranty situation until they actually paid their debt to lubbock in the taxpayers had made no additional investment in albuquerque that would increase their adjusted_basis in an indebtedness of albuquerque to them f 2d pincite fn refs omitted in 90_tc_206 affd 875_f2d_420 4th cir we reiterated our position that the guaranty of a loan without actual economic outlay does not increase a shareholder's basis in the corporation however the court_of_appeals for the eleventh circuit held in 778_f2d_769 11th cir that although economic outlay is required to increase a shareholder's basis it is not always necessary for the shareholder to actually absolve the corporation's debt to pass the test if the facts demonstrate that in substance the shareholder borrowed funds and advanced them to the corporation an increase in basis is warranted the instant case is appealable in the eleventh circuit and we are constrained to follow the law in that circuit 54_tc_742 affd 445_f2d_985 10th cir however the facts of the case before us do not fall within the scope of the court of appeals' holding in selfe in selfe the shareholders made loan guaranties to disinterested third parties in arm's-length transactions clearly acting as a guarantor in an arm's-length loan with a disinterested party is not the same as interjecting oneself as the middleman in several loan obligations between one's wholly owned corporations see 103_tc_711 n consequently the result here is not controlled by the court of appeals' opinion in selfe in this case petitioner is attempting to alter his basis in the s_corporation by way of journal entries there does not appear to be any economic_substance to these transactions petitioner did not introduce canceled checks bank account records or any other evidence to provide verification of actual payment cf underwood v commissioner supra pincite the taxpayer and the corporation exchanged interest-bearing notes and the taxpayer actually paid interest and principal the only evidence of petitioner's assumption and payment of the corporate debt at issue is the journal entries made by lavantucksindollar_figure making journal entries attributing indebtedness to petitioner is not equivalent to economic outlay in terms of sec_1366 therefore we hold petitioner has not met his burden of proving that he had any basis in the indebtedness of development in or accordingly respondent is sustained on this issue issue whether petitioners had constructive_dividend income or income from the forgiveness of indebtedness of dollar_figure in from either ini or spalding this issue incorporates some of the facts and the holding of ini inc v commissioner tcmemo_1995_112 for clarity petitioner's payment of dollar_figure to cobb commercial bank is not an amount that development owed to ini see supra note therefore this payment did not provide him a basis in development's indebtedness to ini however we begin with a brief summary of some of the facts found therein and also make some additional findings pertinent to this opinion as discussed above spalding was the 100-percent owner of ini the consolidated entity through spalding was a partner in airport parking venture i carport partnership a general_partnership engaged in providing parking services at an airport on date as part of their agreement to splitup spalding and ini jones petitioner in this case and cates executed irrevocable voting proxies that deconsolidated spalding and ini in ini inc v commissioner supra this court found as fact that pursuant to the amendment executed on date spalding was to dispose_of spalding's interest in the carport partnership and transfer to ini dollar_figure less one-half of the expense associated with disposing of spalding's interest in the partnership thereafter spalding disposed of its interest in the carport partnership and pursuant to the amendment spalding paid ini dollar_figure although the payment belonged to ini respondent introduced evidence at trial in this case which shows that the check for dollar_figure was actually made payable to petitioner respondent determined that the dollar_figure paid_by spalding to ini was dividend income paid_by spalding to petitioner at trial respondent argued that petitioner received the dollar_figure as dividend income from either spalding or ini respondent introduced the copy of the check issued by spalding partners dated date and made payable to carl e jones for dollar_figure respondent concedes that this same evidence was before the court in ini inc v commissioner supra we found in ini inc that petitioner was president of ini and as of date its sole director and that spalding issued the dollar_figure check to ini pursuant to the date amendment to the agreement to splitup the corporations there is no evidence that petitioner deposited the check in his personal account or any evidence that petitioner expended the money for his personal benefit therefore although the check is evidence that petitioner actually received the amount at issue it is not persuasive evidence that petitioner received the check as a shareholder of ini therefore in conformity with our holding in ini inc we find that although the check was made payable to petitioner it was payable to him in his capacity as president and director of ini pursuant to the date amendment to the agreement to splitup the corporations and that he received it on behalf of the corporation accordingly it is not dividend income to petitioner issue whether petitioners received constructive dividends from ini in and as part of the corporate_reorganization and separation of spalding and ini pursuant to sec_355 spalding transferred to ini the account spalding maintained for the loans it had made to petitioner ini added the balance of the transferred account dollar_figure to the account it maintained to record the amounts ini lent to petitioner for its year ended date according to the loan summary prepared by morrisett the loan account balance had ballooned to dollar_figure on date the increase was due largely to petitioner's alleged assumption of his other corporations' indebtedness to ini capitalized_interest and ini's distributions of property to petitioner that were recorded as loans for instance in when carlsgate and development were going out of business while indebted to ini for dollar_figure and dollar_figure respectively petitioner allegedly assumed carlsgate's and development's indebtednessdollar_figure these alleged assumptions were recorded on the books of ini as increases to the account it maintained to record loans made to its shareholder petitioner did not employ any of the traditional indicia of debt to memorialize the assumptions the only evidence of the assumptions consists of his testimony and the loan account summary prepared by morrisett from the journal entries which were made by lavantucksin at the direction of petitioner in date mrs jones purchased a townhouse westfair no from ini the balance due on the townhouse dollar_figure was recorded as an increase to petitioner's loan account in ini also distributed a one-half interest in a lot on spalding see supra issue drive to petitioner which was recorded as an increase of dollar_figure to the account in the loan account was increased by dollar_figure for the earlier distribution of a lot on papermill road to mrs jones in petitioner as a corporate officer of ini authorized a dollar_figure salary payment to himself ini credited the account it maintained for loans to shareholders for dollar_figure issued petitioner a form_w-2 for this amount and deducted dollar_figure as a salary expense on the consolidated_return filed by spalding for the year ended date petitioner then changed his mind about taking the dollar_figure as a salary payment and instead decided to take the amount as a loan to document the reclassification of the amount as a loan petitioner signed an interest-bearing promissory note dated date for dollar_figure ini reversed the previous journal entries by crediting salary expense and debiting the loans to shareholder account but did not file an amended_return to reflect the changed amount of the salary expense in preparing their individual_income_tax_return form_1040 for petitioners used a corrected form_w-2 that did not include the dollar_figure as salary income respondent determined that petitioner received constructive_dividend income from ini of dollar_figure dollar_figure and dollar_figure in and respectively in each year at issue the spalding transferred to ini in see supra issue this amount does not include the dollar_figure that we found adjustments to petitioners' income are due to respondent's determination that certain amounts that ini recorded as increases to the shareholder loan account were actually constructive dividends petitioners assert that the amounts at issue were loans not dividends in determining the dollar_figure constructive_dividend income for respondent included the following as constructive_dividend income dollar_figure of cash distributions dollar_figure the transferred shareholder loan account and dollar_figure the reclassified loan in determining the dollar_figure constructive_dividend income for respondent included distributions of cash and ini's one- half interest in a lot on spalding drive valued at dollar_figure as constructive dividends in determining the dollar_figure constructive_dividend income for respondent included the following as constructive dividends dollar_figure of cash distributions dollar_figure the value of the lot on papermill road and dollar_figure the balance due on the townhouse in addition respondent determined that ini ceased doing business in thus respondent contends that petitioner received income from the cancellation of indebtedness for the amount of the loan account in that year respondent determined that the balance of the account in was dollar_figure or in the alternative if we should decide that the earlier distributions were bona_fide loans respondent contends the balance was dollar_figure respondent bears the burden of proving the increased deficiency rule a sec_61 defines gross_income as income from whatever source derived including dividends sec_61 in general the term dividend means any distribution_of_property made by a corporation out of its earnings_and_profits of the taxable_year or out of its accumulated_earnings_and_profits sec_316 the portion of a distribution_of_property made by a corporation with respect to its stock which is a dividend shall be included in gross_income sec_301 the portion of the distribution which is not a dividend shall be applied against and reduce the shareholder's adjusted_basis in his stock sec_301 that portion of the distribution which is not a dividend to the extent it exceeds the basis of the stock shall be treated as gain from the sale_or_exchange of property sec_301 when a corporation confers an economic benefit upon a shareholder in his capacity as such without an expectation of reimbursement that economic benefit becomes a constructive_dividend taxable as such 577_f2d_1206 5th cir accordingly an expenditure made by a corporation for the personal benefit of its shareholders may result in the receipt of constructive dividends 621_f2d_731 5th cir 56_tc_1225 in determining whether constructive dividends have been received the key factors are whether the shareholders received economic benefits from the corporation without expectation of payment and whether the company-provided benefits made available to the shareholders were primarily of a personal nature rather than in the business interests of the corporation ireland v united_states supra pincite loftin woodard inc v united_states supra pincite7 it is undisputed that the distributions of property to petitioner and to mrs jones through petitioner provided petitioners economic benefit and served no business_purpose of ini therefore for petitioners to exclude the value of the distributed property from their gross_income they must prove that ini expected payment for the property petitioners received petitioner asserts that the property including cash and real_property he and mrs jones received from ini was the proceeds of loans not dividends as discussed above in issue for petitioners to exclude the withdrawals from their income as loans they must prove that at the time of each withdrawal petitioner unconditionally intended to repay the amounts received and ini unconditionally intended to require payment rule a haag v commissioner t c pincite litton bus sys inc v commissioner t c pincite see also haber v commissioner t c pincite saigh v commissioner t c pincite whether shareholder withdrawals are bona_fide loans is a question of fact the answer to which must be based upon a consideration and evaluation of all surrounding circumstances alterman foods inc v united_states f 2d pincite as its sole shareholder and president petitioner was in complete control of the corporation petitioner made frequent withdrawals of both cash and property and although the account balance on the records of ini steadily increased to nearly dollar_figure million there was no apparent ceiling there was no repayment schedule no fixed date of maturity nor any indication that at some future point the sums advanced would be repaid no interest was ever actually paid nor was any collateral provided ini made no systematic effort to obtain repayment nor did petitioner actually make payments considering the circumstances surrounding the distributions of property we can find no support for petitioners' assertion that the distributions were loans not dividends the sole alterman foods factor favorable to petitioners' assertion is that ini apparently did not have current_earnings_and_profits in and dollar_figure the fact that a corporation has no current earnings in ini reported taxable_income of dollar_figure in and it reported net losses this court is aware that although ordinary tax-accounting principles are applicable to the computation of earnings_and_profits there are a number of differences see eg sec_1_312-6 income_tax regs thus the amount reported by a corporation as its taxable_income is not necessarily the same amount as its earnings_and_profits nonetheless for the years at issue in this case the adjustments that must be made to taxable_income to determine earnings and continued and profits is a factor that weighs in favor of the shareholder's argument that the distribution was a loan the returns filed by ini however indicate that it had substantial retained earnings in each of the years at issue from which it could have paid dividendsdollar_figure therefore even if ini did not have earnings_and_profits in and that factor is outweighed by all of the other alterman foods factors none of which are favorable to petitioners furthermore with only one exception the withdrawals from ini were made without any of the standard indicia of indebtedness the one exception was the promissory note petitioner signed for dollar_figure petitioner's attempt to change what was initially recorded as a loan into a salary expense and then back into a loan is illustrative of the game petitioner was playing with the journal entries after considering the facts and circumstances we are convinced that the promissory note for the dollar_figure represented nothing other than a strategic move in petitioner's game accordingly respondent is sustained in the determination that the amounts distributed to petitioner by ini in the years pincite continued profits either are not present or are inconsequential ini reported retained earnings_of dollar_figure dollar_figure and dollar_figure in and respectively this court is aware that retained earnings are not the same as accumulated_earnings_and_profits see supra note however we think the presence of substantial retained earnings is a likely indicator that there are accumulated_earnings_and_profits issue were made with respect to its stock and were not loans we note however that the dollar_figure that respondent determined was a dividend received by petitioner in was not a distribution made by ini this amount was distributed to petitioner by spalding and it was recorded as a loan in an asset account that was transferred by spalding to ini as part of the division of assets in the splitup of the two corporations respondent did not contend that petitioner did not receive the funds from spalding as a loan rather respondent taxed petitioner on the dollar_figure as a constructive_dividend from ini in because he received the benefit of it when the corporate_division was completed in that year we do not think that the splitup of ini and spalding pursuant to sec_355 by itself is an event that requires petitioner to recognize a loan he received from spalding as dividend income from ini therefore we find for petitioner on this adjustment discharge_of_indebtedness respondent determined that in petitioner received dollar_figure from ini as income from the discharge_of_indebtedness at trial respondent contended in the alternative that if we decided that the earlier distributions from petitioner's corporations were in fact loans then petitioner had dollar_figure of income from the discharge_of_indebtedness when ini went out of business in dollar_figure respondent bears the burden of proving the amount of the increased deficiency rule a petitioner contends that ini did not cease doing business in and that it is a corporation in good standing with the state of georgia petitioner submits that ini's participation in the earlier case tried before this court and in an appeal of our decision in that case to the court_of_appeals for the eleventh circuit is evidence of its business activity furthermore petitioner contends that the internal revenue service's irs notice_of_levy issued to ini on date is evidence that the irs continues to deal with ini as an active viable entity thus petitioner asserts that he did not receive income from the discharge_of_indebtedness in both parties rely on the returns filed by ini for its fiscal years ended through to prove their respective positions the issue is not whether ini inc was in business in but whether petitioner received income from the discharge_of_indebtedness in that year the forgiveness of an indebtedness is deemed to have occurred when it becomes reasonable to assume that the debt will probably never be paid 492_f2d_1096 5th cir cancellation we have found that the dollar_figure of petitioner's indebtedness to spalding that was transferred to ini in the splitup was not a distribution to petitioner therefore the balance of the loan account at the end of was at least dollar_figure dollar_figure plus dollar_figure of debt is effective upon agreement not when removed from books 430_f2d_152 7th cir income is realized when the liability terminates as a practical matter 23_tc_527 the important consideration is that it was unlikely as a matter of fact that the obligor would have to honor its obligation to the obligee estate of marcus v commissioner tcmemo_1975_9 the decedent's_estate realized income in the year of the decedent's death because the executors did not intend to satisfy certain debts and the creditor's management did not intend to enforce those claims for tax purposes it is well settled that the substance of a transaction as revealed by the evidence as a whole controls over the form employed ie the veil of form is pierced and the entire transaction is carefully scrutinized 324_us_331 334_f2d_351 8th cir affg 40_tc_488 thus we consider the evidence submitted to decide whether in ini inc intended to enforce repayment of petitioner's indebtedness to it on its return filed for fiscal_year ended date ini reported that it had gross_receipts of dollar_figure and total income of dollar_figure on schedule l of its return ini reported that at the beginning of the year it had total assets of see supra note dollar_figure the ending balance was dollar_figure the total asset value was composed of the following assets and their reported beginning and ending values cash dollar_figure and dollar_figure other current_assets dollar_figure and dollar_figure loans to shareholders dollar_figure and dollar_figure real_estate loans dollar_figure and dollar_figure and buildings and other depreciable assets dollar_figure and zero the gross_receipts and ending balances in the accounts in the fiscal years ending date through are as follows gross_receipts other income total assets -0- 3dollar_figure -0- 4dollar_figure dollar_figure 4dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash dollar_figure other current asset sec_1 real_estate loans other investment sec_2 -0- -0- -0- dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -0- loans to shareholder dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure shareholder loan account percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure asset account for tax refunds receivable the other investments account reflected petitioner's contribution of the one-half interest in the lot on spalding drive to ini that the corporation had earlier distributed to petitioners and that had been recorded as a dollar_figure increase to the loan account petitioner agreed to contribute this property to ini after a meeting with respondent's agent carolyn hill about a tax_liability from a prior year in which spalding and ini filed a consolidated_return petitioner treated the contribution as a dollar_figure loan payment we have found that the earlier distribution of the property to petitioner was not a loan consistent with that finding we hold that petitioner's return of the property to the corporation was a contribution_to_capital the lot was sold in to pay the tax_liability from the consolidated filing year and ini reported a long-term_capital_gain of dollar_figure from the sale capital_gain income of dollar_figure from the sale of the westfair townhouse no to mrs jones and other income of dollar_figure income from state tax_refund although ini reported that its business_purpose is real_estate development it is clear from examining ini's returns that since its only activities have been settling tax_liabilities disposing of business_assets and holding petitioner's loans furthermore it has earned no gross_receipts and its only income has been from the sale of its assets and the return of previously deducted taxes moreover the reported amount of petitioner's indebtedness to ini as well as its value relative to ini's other assets has remained very high in fact petitioner's loan account is almost its only asset for instance the reported value of the loans as a percentage of the total value of its assets was and dollar_figure percent for fiscal years ending and respectively in deciding whether ini inc intended to enforce repayment of the funds advanced petitioner we need not decide whether ini inc has gone out of business it is clear from the evidence that ini's purpose in remaining in existence is to wind up its affairs and retain petitioner's loans on its books of account upon consideration of all the facts and circumstances of this case we do not find the fact that ini inc retained petitioner's loans on its books of account persuasive evidence that it intended to enforce repayment of the amounts it advanced to petitioner to the contrary the evidence as a whole shows that it is very unlikely that the debt will ever be paid accordingly we find that petitioner has not met his burden of proving that he did not receive income from the discharge_of_indebtedness in and that respondent has met the burden of proving the increased deficiency issue whether petitioners realized a short-term_capital_loss in development sold a house to ben ben and kathy kathy johnson the johnsons taking back a note on date development distributed the note it took on the sale to petitioner recording the distribution as a dollar_figure increase to the shareholder loan account petitioners reported a loss of dollar_figure on schedule d of their individual_income_tax_return form_1040 as the total of three separate losses a nonbusiness_bad_debt loss of dollar_figure from ben johnson a loss of dollar_figure from j bradley and a loss of dollar_figure from ext wall vent respondent determined that the dollar_figure loss was not allowable because petitioners did not establish that the items were worthless or that petitioners incurred any loss for that year petitioners assert that the reported items are losses from nonbusiness bad_debts that became worthless during the taxable_year and are deductions that are allowable under sec_166 sec_166 provides there shall be allowed as a deduction any debt that becomes worthless during the taxable_year the amount of the deduction for a bad_debt is limited to the taxpayer's adjusted_basis in the debt as provided by sec_1011 sec_166 92_tc_470 affd without published opinion 912_f2d_1466 5th cir sec_166 provides that where any nonbusiness_bad_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year there is no standard test or formula for determining worthlessness within a given taxable_year the determination must depend upon the particular facts and circumstances of the case 77_tc_582 sec_1_166-2 income_tax regs however it is generally accepted that the year of worthlessness is to be fixed by identifiable events which form the basis of reasonable grounds for abandoning any hope of recovery crown v commissioner supra the taxpayer bears the burden of proving that the debt had value at the beginning of the taxable_year and that it became worthless during and prior to the end of that year 46_tc_751 affd 387_f2d_420 8th cir petitioners offered no testimony or evidence about the losses from j bradley or ext wall vent that they reported on their return rather in describing the loss at trial petitioner attributed the entire reported amount dollar_figure to the johnsons' default petitioner testified that in selling the house to the johnsons he took back a second mortgage of approximately dollar_figure which was payable in three annual installments and that the johnsons defaulted after making the first payment petitioner further testified that he pursued collection of the debt owed him by the johnsons and that he obtained a dollar_figure judgment against ben and a dollar_figure judgment against kathy which he recorded in the counties where the johnsons now reside petitioner relies on only his testimony to carry the burden of proving the loss he failed to produce any corroborating evidence to support his testimony thus the issue is one of credibility wherein we must determine the extent to which the proffered testimony is believable see 87_tc_609 affd without published opinion 827_f2d_774 11th cir it is well established that we are not required to accept self-serving testimony in the absence of corroborating evidence 99_tc_202 87_tc_74 moreover the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable to him 6_tc_1158 affd 162_f2d_513 10th cir this is particularly true where as here petitioner's testimony at trial does not agree with the return that he filed the unexplained inconsistency between petitioner's testimony and the return coupled with his failure to produce any corroborating evidence of his alleged collection activities casts doubt upon petitioner's credibility furthermore petitioner's testimony that he sold the house and took the note is contrary to development's records which show development sold the house and later distributed the note to him thus there is no credible_evidence of petitioners' basis in the note if any or that they suffered losses in the amounts from the sources they reported on their return on the basis of the entire record we simply do not believe that petitioners suffered the losses they reported we find therefore that petitioners have not met their burden of proving they actually incurred any losses we hold that respondent is sustained on this determination issue whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for and respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for and respondent asserts that the sec_6662 penalty is due to either a substantial_understatement of tax or negligence or disregard of rules or regulations sec_6662 and petitioners assert that they are not liable for the sec_6662 penalty because for all of the years at issue their returns were prepared by reputable certified public accountants to whom they disclosed all relevant facts sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer's effort to assess its proper tax_liability for the year id petitioners contend that the accuracy-related_penalty is inappropriate in this case because they relied on their certified_public_accountant ricks to prepare their tax returns accurately generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer 88_tc_654 however reliance on a qualified adviser may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer relied on a competent tax adviser and provided the adviser with all necessary and relevant information 86_tc_492 affd 864_f2d_1521 10th cir 78_tc_623 70_tc_465 affd 651_f2d_1233 6th cir 59_tc_473 under sec_1_6664-4 income_tax regs circumstances that may establish reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer reliance on the advice of a professional such as an attorney or an accountant does not necessarily demonstrate reasonable_cause and good_faith reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id the record shows that petitioner directed lavantucksin to make certain journal entries on the corporate records which ricks and morrisett then used to prepare the returns morrisett testified that he used the journal entries made by lavantucksin to reconcile the corporate books with petitioner's personal books but he did not verify the entries with bank statements canceled checks the corporate minutes or other external sources therefore the accountants unreasonably relied on uncorroborated journal entries prepared at petitioner's direction under these circumstances petitioners' reliance on the accountants was not reasonable furthermore petitioner's failure to provide his accountants all of the necessary and relevant information is an indication that he did not make an effort to assess the proper tax_liability for each of the years at issue on the basis of the record as a whole we conclude that petitioners have not carried their burden of proving that they acted with reasonable_cause and in good_faith we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for and issue whether mrs jones qualifies under sec_6013 as an innocent spouse mrs jones contends that she is not liable for the understatement_of_tax because she qualifies as an innocent spouse pursuant to sec_6013 spouses who file a joint_return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however sec_6013 provides an exception a spouse commonly referred to as an innocent spouse is relieved of tax_liability if that spouse proves a a joint_return was filed for the years in issue b the return contained a substantial_understatement defined in sec_6013 as any understatement over dollar_figure of tax attributable to grossly_erroneous_items of the other spouse c in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and d it would be inequitable to hold the relief-seeking spouse liable for the deficiency attributable to the understatement sec_6013 93_tc_355 for purposes of sec_6013 sec_6013 defines the term grossly_erroneous_items to mean with respect to any spouse a any item_of_gross_income attributable to such spouse that is omitted from gross_income and b any claim of a deduction credit or basis by the spouse in an amount for which there is no basis in fact or lawdollar_figure there is no basis in law or fact if the claim is fraudulent phony frivolous or groundless 20_f3d_1128 11th cir affg tcmemo_1993_17 98_tc_28 the disallowance of an item is not in and of itself proof of the lack of basis in fact or law feldman v commissioner supra russo v commissioner supra the spouse seeking relief bears the burden of proving that each of the four requirements has been satisfied rule a 872_f2d_1499 11th cir affg tcmemo_1988_63 russo v commissioner supra pincite 57_tc_373 failure to prove any one of the four statutory requirements will prevent if the items are claims of deduction credit or basis the tax_liability attributable to these items must exceed a certain percentage of the spouse's adjusted_gross_income ie the preadjustment year sec_6013 see 94_tc_126 affd 992_f2d_1132 11th cir innocent spouse relief stevens v commissioner supra 94_tc_126 affd 992_f2d_1132 11th cir the parties have stipulated that petitioners filed a joint_return for the years at issue and respondent concedes that except for the distributions of property that were ultimately received by mrs jones the omissions from income are attributable to petitionerdollar_figure thus the controversy herein focuses on three items whether the substantial_understatement is attributable to grossly_erroneous_items whether mrs jones did not know and had no reason to know of the substantial_understatement when she signed the return in each of the years at issue and whether it would be inequitable to hold mrs jones liable for the income_tax deficiency attributable to such substantial_understatement we conclude that the omissions of the corporate_distributions from income are grossly_erroneous_items but that the claim for the bad_debt deduction is not a grossly erroneous item that mrs jones knew or had reason to know of the understatements when she signed the returns and that it is not inequitable to hold her liable for tax respondent concedes that except for the winterchase lots and the lot on papermill road which were transferred to mrs jones and the income from the cancellation of the debt owed on the westfair townhouse the omitted income items are attributable to petitioner grossly_erroneous_items to be entitled to relief as an innocent spouse mrs jones must show that it the substantial_understatement of tax is attributable to grossly_erroneous_items sec_6013 respondent concedes that except for certain distributions of property the items of omitted income are attributable to petitioner therefore these items are grossly erroneous sec_6013 however we find that the claimed deduction in for the bad_debt_loss is not a grossly erroneous item in order to be a grossly erroneous item deductions must have been claimed without any basis in fact or law deductions disallowed for lack of substantiation are not per se grossly erroneous 86_tc_758 mrs jones has not shown that the deductions disallowed by respondent were disallowed for the reason that the losses had never in fact been incurred or that there was no basis in law for the deductions the deductions were disallowed solely for lack of substantiation petitioner testified about the johnsons' default but offered no evidence regarding losses from j bradley and ext wall vent petitioner maintained throughout that the johnsons had defaulted on the note and that he had sought payment and attempted collection but other than petitioner's testimony there was no evidence to substantiate the claim the understatement_of_tax attributable to the claim for the bad_debt_loss therefore is not due to a grossly erroneous item accordingly mrs jones is not entitled to innocent spouse status with regard to this adjustment knowledge of understatements on the returns to be entitled to relief as an innocent spouse mrs jones must show that in signing the joint returns for the years in issue she did not know and had no reason to know of the substantial understatements of tax sec_6013 in stevens v commissioner supra the court_of_appeals for the eleventh circuit in refusing to grant innocent spouse relief approved our application of its reason to know standard the court_of_appeals stated that the reason to know standard is based on whether a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted id pincite see also 509_f2d_162 5th cir the test establishes a duty_of inquiry on the part of the alleged innocent spouse stevens v commissioner supra as pointed out in 57_tc_680 a spouse cannot close her eyes to facts that might give her reason to know of unreported income furthermore the alleged innocent spouse's role as homemaker and complete deference to the husband's judgment concerning the couple's finances standing alone are insufficient to establish that a spouse had no reason to know stevens v commissioner supra pincite in deciding whether mrs jones had reason to know of the substantial understatements when she signed the returns we take into account her level of education her involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending pattern and the culpable spouse's evasiveness and deceit concerning the couple's finances 18_f3d_1521 11th cir revg tcmemo_1991_463 872_f2d_1499 11th cir the foregoing factors are considered because ordinarily they predict what a prudent person would realize regardless of the other spouse's evasiveness or deceit 59_f3d_374 2d cir affg tcmemo_1993_390 petitioners reported that they had dollar_figure of taxable_income in and negative taxable_income in and in and mrs jones received the winterchase lots and the papermill road property which had fair market values of dollar_figure and dollar_figure respectively and the balance due on her townhouse dollar_figure was effectively canceled petitioners did not report the value of these distributions as income on the joint returns they filed in and mrs jones was not involved in the day-to-day operation of petitioner's business however she was 50-percent owner of carlsgate properties inc an s_corporation and had been the owner of her own decorating business delane's decorating service although mrs jones testified that she had never been a professional decorator she listed decorator as her occupation on each return for the years at issue therefore in considering her level of education we find that mrs jones had a practical education in business furthermore petitioners concede that petitioner did not prevent mrs jones from examining the returns dominate or abuse her or otherwise coerce her into signing the returns cf kistner v commissioner supra pincite a reasonably prudent taxpayer living an affluent life for many years fearful of physical violence and uninvolved in the financial affairs of the business at the time of signing the return could not be expected to know that the tax_liability stated was erroneous or that further investigation was necessary we think that a reasonably prudent person would have inquired how she could receive distributions of valuable real_estate free of encumbrances without reporting them as income mrs jones had reason to know that the tax_liability stated was erroneous or that further investigation was warranted not equitable to hold mrs jones liable to be entitled to relief as an innocent spouse mrs jones must show that it would be inequitable to hold her liable for the deficiencies in tax for the years at issue sec_6013 in deciding whether it is inequitable to hold a spouse liable for a deficiency we consider whether the purported innocent spouse significantly benefited beyond normal support either directly or indirectly from the unreported income 992_f2d_1256 2d cir affg tcmemo_1992_228 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir sec_1 b income_tax regs evidence of direct or indirect support may consist of transfers of property including transfers which may be received several years after the year in which the omitted income should have been included in gross_income sec_1 b income_tax regs mrs jones contends that she did not enjoy any economic benefit beyond normal support either directly or indirectly from the substantial_understatement of income by her husband in support of her contention mrs jones points to the fact that during the years at issue she drove an older model mercedes with over big_number miles on it and at the time of trial she was driving an older model mercedes with approximately big_number miles on it furthermore in contrast to the dollar_figure house she and petitioner owned until september of at the time of trial she and petitioner were living in a house for which they paid dollar_figure although mrs jones may now have a less affluent standard of living than she had during the years at issue it is not true that she did not significantly benefit from the understatements on petitioners' and returns in and mrs jones received the winterchase lots and the papermill road property which had fair market values of dollar_figure and dollar_figure respectively and the balance due on her townhouse dollar_figure was effectively canceled these transfers exceed normal support furthermore sometime between september of and may of petitioner transferred dollar_figure to mrs jones which she had in a bank account in her name at the time of trial mrs jones cites 72_tc_1164 as support for her contention that the receipt of a lump-sum payment in the nature of support from her husband does not preclude the grant of innocent spouse relief we agree with mrs jones that a payment in the nature of ordinary support is not an equitable bar to innocent spouse relief however the facts in terzian which led this court to conclude in that case that a spouse's one-time transfer of dollar_figure to the taxpayer was for ordinary support are not present in the instant case at the time of trial in that case mrs terzian had been separated from her husband dr terzian for more than years and had a suit for divorce pending against him that became final shortly after the trial concluded in the divorce proceeding no claim for alimony was made and none was awarded id pincite n in his answer to the taxpayer's complaint for divorce dr terzian alleged that he had transferred funds to the taxpayer for support id pincite n moreover at the time of trial mrs terzian had spent dollar_figure of the transferred funds for living_expenses and in connection with her daughter's education finally mrs terzian had a very modest lifestyle she and her daughter were living in a small two-bedroom apartment with a rent of dollar_figure a month on the basis of the record we concluded in terzian that the dollar_figure was a one-time transfer to the taxpayer of an amount in lieu of alimony or support and that these funds would not provide a woman of the taxpayer's age and lack of business experience with more than ordinary support throughout the remainder of her life id pincite in contrast in the case at hand there is no evidence that the transfer was made in lieu of support or alimony or that mrs jones has or will ever use the transferred funds for ordinary support we conclude that mrs jones is not an innocent spouse under sec_6013 decision will be entered under rule
